PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Henry Peter Badenhop
Application No. 13/694,729
Filed: 28 Dec 2012
For: Mobile billboard smartphone app messaging system
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed August 1, 2022, to revive the above-identified application.

The petition is again DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113 to the final Office action mailed March 23, 2015, which set a shortened statutory period for reply of three (3) months. On May 19, 2015, an amendment after final ejection was filed. On June 26, 2015, an Advisory Action Before the Filing of an Appeal Brief was mailed, stating that the reply filed May 19, 2015 failed to place the application in condition for allowance. No extensions of time were obtained. Accordingly, the application became abandoned June 24, 2015. On October 28, 2015, a Notice of Abandonment was mailed. On February 7, 2022, a petition to revive the application was filed. On April 28, 2022 a decision dismissing the petition to revive was mailed. On June 28, 2022, a renewed petition to revive the application was filed. On July 22, 2022, a decision was mailed dismissing the renewed petition.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (3).

Upon further review, while the information suggests that the delay was unintentional, petitioner has presented a first-hand statement of the inventor within the petition, but the statement is not signed by the inventor. If the inventor is making the statement, the inventor must sign the statement. While the explanation of the delay is not required to be made in a first-hand statement, any first-hand statements must be signed by the person making said statement. Petitioner must provide a renewed petition either presenting the first-hand statement by the inventor as an affidavit or declaration of facts signed by the inventor, or incorporate the information into the petition such that it is not a first-hand statement.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231. 

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).